OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SEÑOR HUTCHISON.
Este caso me correspondió por el orden regular de dis-tribución. 'El memorándum de opinión que acerca del mismo redacté, no fué enteramente satisfactorio para la mayoría del tribunal. Sin crítica alguna para la muy autorizada opi-*141nión de la mayoría, prefiero fundar mi decisión, en primer término, en los fundamentos qne fueron consignados al.infor-mar sobre el caso. Estoy autorizado para decir que el Juez Asociado Sr. Wolf está de acuerdo no solamente con la opinión del tribunal, sino también con las consideraciones principales del memorándum que fué sometido originalmente. Este es como sigue:
El peticionario y apelado requirió al demandado y ape-lante, que es un notario público, para que' le permitiera ins-peccionar o examinar la escritura matriz de un. testamento abierto, otorgado por doña Isabel Márquez y Crosas en 2 de noviembre de 1914, No. 163 del protocolo.
El apelante, demandado en la corte inferior, se negó a consentir dicho examen y la Corte de Distrito de San Juan, a solicitud del peticionario y apelado, expidió un auto de mandamus, siendo la única cuestión qne aparece envuelta en este caso según la misma lia sido presentada razonablemente por el apelante en su alegato, “si cualquier persona que no ale-gue tener' interés en un documento notarial tiene derecho a examinarlo y debe el notario consentir ese examen e investi-gación. ’ ’
Antes del cambio de soberanía el Notariado en Puerto Rico se regía por la Ley Notarial de España, que fué hecha extensiva a Puerto Rico por decreto de 29 de octubre de 1873.
Los artículos 32 y 36 de dicha ley disponían, entre otros particulares, lo siguiente :
“Los notarios no permitirán tampoco sacar de su archivo ningún documento que se halle bajo su custodia por razón de su oficio, ni dejarán examinarlo en todo ni en parte, como tampoco el protocolo no precediendo decreto judicial, sino a las partes interesadas con derecho adquirido, sus herederos o causahabientes. En los casos, sin embargo, determinados por las leyes, y en virtud de mandamiento judicial, pondrán de manifiesto en sus archivos el protocolo o proto-colos, a fin de extender en su virtud las diligencias que se hayan acordado.
*142“Art. 36. — Los protocolos pertenecen al Estado, y los notarios los conservarán con arreglo a las leyes, como archiveros de los mismos y bajo su responsabilidad.”
También el' Reglamento Orgánico del Notariado qne regía en Puerto Rico disponía en su artículo 47 que “por punto general,' todos los protocolos son secretos.”
El fin principal e intención de la ley de proteger el carác-ter privado y confidencial que tiene la relación contractual contra la inútil e irresponsable curiosidad, así como de la investigación viciosa y mal intencionada de todas y cada una de las personas qu no tengan interés legítimo en ella, y por tanto derecho a ser informados de la materia objeto del docu-mento notarial, se nota en seguida. Si se considera que el protocolo es propiedad pública, la santidad de su contenido ha sido sin embargo ciertamente reconocida y protegida efi-cazmente. Se niega en absoluto todo acceso al mismo a aque-llas personas cuyo interés o derecho no se acredite, bien por la índole y condiciones del .documento, o por virtud de una orden judicial.
El código en su artículo 675, equivalente al 667 del Código Español, define el testamento como “ el acto por el cual una persona dispone para, después de su muerte de todos sus bienes, o de parte de ellos.” Es “absolutamente un acto personalísimo,” y sus disposiciones “son esencialmente revo-cables.” (Artículos 678 y 727, correspondientes a los 67.0 y 732 del Código Español.) El artículo 682 de nuestro’ código, equivalente al 674 del Código Español, prescribe que “el que con dolo, fraude o violencia impidiere que una persona, de quien-sea heredero abintestato, otorgue libremente su última, voluntad, quedará privado de su derecho a la herencia, sin perjuicio de la responsabilidad criminal en que haya incurri-do.” Y el artículo 665, Código Español 657, expresa que “los derechos a la sucesión de una persona se trasmiten desde el momento de su muerte. ’ ’ Claramente que no fué la inten-ción de los fundadores del código el que se diera publicidad al contenido de un testamento durante la vida del testador. *143Que las mismas razones en qne se funda el celoso miramiento de la ley notarial del dereclio al secreto en materias de contrato son de aplicación a fortiori al caso de nn testamento o última voluntad, es nn hecho qne también resulta bastante claro. -
Durante el período del Gobierno Militar en'Puerto .Rico qne siguió inmediatamente al cambio de soberanía frieron pro • amigadas las Ordenes Generales siguientes:
La No. 11 de enero 29, 1899, reduciendo los aranceles no-tariales, derogando ciertas partidas y dejando otras en vigor, incluyendo las Nos. 16 y 17, relativas a los derechos por copias de docnmentos originales.
La No. 150, de septiembre 26, 1899, dispone:
“I. En adelante los archivos de todos los tribunales, magistra-turas, notarías, registros, municipios -y demás oficinas públicas, esta-rán accesibles a la inspección del público durante las horas de des-pacho.
“II. Todos los funcionarios o guardianes encargados de dichos archivos facilitarán copias legalizadas de los mismos a cualquiera que las solicitare, mediante el pago de los siguientes derechos:
Moneda americana
“Por cada folio de traslado de un expediente_$0.15
“Por cada legalización de un traslado_ .25”
La No. 177, de noviembre 11, 1899, aclaratoria de la No. 150, supra, prescribe que:
“La palabra ‘record’ empleada en la Orden General No. 150, serie corriente, de este Cuartel General, así como su traducción ‘archivos’ en la versión castellana, deberá entenderse que incluye toda clase de expedientes que directa e indirectamente se relacionen con cualquier asunto cuya documentación deba archivarse, ya esté terminado o pendiente de resolución.”
La No. 198, de diciembre 2,1899, dispone:
“I. Los derechos recaudados por copias sacadas de los archivos públicos y legalización de las mismas, establecidos por el párrafo II, Ordenes Generales No. 150, y párrafos II y XXI, Ordenes Generales No. 176, serie corriente, de este Cuartel General, se acreditarán por medio de sellos fiscales que se fijarán en cada documento legalizado.
*144La No. 8, de enero 16, 1900, prescribe:
“Las disposiciones de Ordenes Generales No. 150, enmendadas por Ordenes Generales No. 177 y 198, serie de 1899, de este Cuartel General, se propone sean aplicables únicamente a las copias oficiales de documentos archivados en las oficinas públicas, conforme en ellas se indica, y a los certificados oficiales (legalizaciones) de los mismos, no debiendo entenderse revocado por dichas disposiciones el arancel notarial según fue modificado por Ordenes Generales No. 11, serie de 1899, de este Cuartel General, insertas en la Gaceta Oficial de. fe-brero 1, 1899.”
Cualquier esfuerzo serio y persistente- para desarrollar una.teoría razonable, o llegar a una conclusión definitiva, fija y satisfactoria respecto al verdadero significado, objeto real y resultado positivo de las Ordenes Militares de referencia, y particularmente de las Nos. 150' de 1899 y 8 de 1900, consi-derando cada una en su totalidad a la luz de la otra, y ambas con relación especial al efecto legal, si alguno tienen, sobre el artículo 32 de la Ley Notarial, en manera alguna conviene al estado sereno de la mente que debe caracterizar a toda deli-beración judicial. Alega el apelante que las palabras ‘ ‘ archi-vos de todos * * * notarías” no se refieren al protocolo notarial, sino que se “usaron evidentemente con relación a los récords que guardan los notarios en los Estados Unidos, donde no existe el protocolo en la forma que en Puerto Rico.” Indicando como indica esta última observación una imagina-ción vigorosa, pero forzada, meramente sirve para aclarar la gran dificultad de poder explicar el lenguaje en cuestión mediante alguna teoría que elimine el protocolo notarial.
Por otra parte, es evidente por sí .mismo que si con las palabras “archivos de todos * * * notarías,” del párra-fo I, se hace referencia a los protocolos, entonces las palabras “dichos archivos” del párrafo II, a su vez incluyen nece-sariamente a dichos protocolos; y vice-versa, si “dichos ar-chivos” no comprende los protocolos, entonces “los archivos de todos * # * notarías,” supra,, tienen inevitablemente *145que referirse a 'otros que no sean los protocolos notariales, o ser eliminados completamente por carecer en absoluto de significación. Sin embargo si la Orden G-eneral No. 8 tiene algún significado, se nos dice en sustancia que el párrafo II de la Orden General No. 150 no liace referencia alguna a los protocolos notariales. Ni está limitado el lenguaje al segímdo párrafo de dicha Orden General anterior, sino que se refiere en los términos más amplios a “las prescripciones de las Ordenes Generales No. 150,” etc. Si cualquier notario en el año 1900 se hubiera quejado al Comandante Militar de que por el hecho de haber interpretado erróneamente algún individuo mal enterado la Orden General No. 150, tal como fué enmendada para derogar el artículo 32 de la Ley Notarial, solicitaba inspeccionar la escritura matriz de un testamento hecho por un testador que aun no había fallecido y que era probable que fuera amparado por las cortes en sus esfuerzos para violar la santidad de dicho documento, en tal caso podría haberse decretado inmediatamente otra orden aclaratoria, lo que parece enteramente razonable supo-nerlo así, explicando después de hacer alusión a las órdenes anteriores, que “como en ellas se indica” jamás fué la inten-ción hacer referencia a los protocolos notariales. Y, sea esto como fuere, el principio fundamental que sirve de base a la, regla de noscitur a sotáis parece ser de aplicación en un sen-tido ámplio y sostener una conclusión semejante y más o menos lógica.
Pero la decisión de este caso no estriba necesariamente en la cuestión relativa a la derogación del artículo 32 de la Ley Notarial por la Orden General No. 150, y para los fines de esta opinión muy bien podríamos admitir, aunque no lo ad-mitimos, que la corte de distrito no cometió- error alguno en su resolución sobre este aspecto del caso.
La ley para reglamentar la presentación de evidencia en los procedimientos civiles, aprobada en marzo 9 de 1905, y *146citada por el juez sentenciador en apoyo de las conclusiones a que llegó, prescribe lo siguiente:
“Art. 44. — Los documentos son de dos clases:
“1. Públicos; y
“2. Privados.
“Art. 45. — Son documentos públicos:
“Los que se determinan en el artículo 1184 del Código Civil.
“Art. 46. — Son privados todos los demás documentos.
“Art. 47. — Todo ciudadano tiene derecho a inspeccionar y sacar copia de'cualquier documento público de Puerto Rico, salvo lo expre-samente dispuesto en contrario por la ley.
“Art. 48. — Todo funcionario público bajo cuya custodia obrare ;algún documento público, está en la obligación de facilitar, al reque-rírsele, copia certificada del mismo, mediante el pago de los derechos legales correspondientes, y dicha copia será admisible como evidencia -en los mismos casos y con igual efecto, que el escrito original.
“Art. 49. — Los documentos públicos se dividen en cuatro clases:
“1. Leyes.
“2. Protocolos judiciales.
“3. Otros documentos oficiales.
“4. Archivos públicos de documentos públicos o privados, llevados en Puerto Rico.”
La Ley para regular el ejercicio de la profesión notarial en Puerto Rico, aprobada en marzo 8, 1906, contiene los pre-ceptos siguientes:
“See. 6. — El notario redactará escrituras originales, expedirá copia de las mismas y formará protocolo.
“Seo. 25. — Al librarse una copia se hará constar por nota exten-dida al pie o al margen de la escritura original de que aquella se libre, consignándose el nombre de.la persona a quien se haya librado y la fecha. Esa nota será firmada por el notario.
“See. 34. — Los protocolos pertenecen al Pueblo de Puerto Rico, pero los notarios los conservarán como archiveros de los mismos y bajo su responsabilidad con arreglo a las prescripciones de esta ley.
“See. 38. — Los jueces de las cortes de distrito visitarán, por lo menos una vez cada año, las notarías comprendidas en su distrito, con el fin de examinar los protocolos y ver si éstos están llevados con arreglo a la ley. Los jueces de las cortes de distrito podrán corregir disciplinariamente, con multa que no exceda, de 500 dólares, cual-*147quier falta que se haya advertido, siempre que ésta no constituya delito, en cuyo caso se procederá inmediatamente a la formación de la correspondiente causa.
“Sec. 41. — La Ley del Notariado y su reglamento quedan por la presente derogados. Y todas las demás leyes, órdenes y decretos, que se opusieren a la presente, quedan también derogados.”
Debe notarse que la definición de documentos" públicos contenida en la ley de evidencia no es nueva. Tanto antes como ahora los artículos 1216 y 1217 del Código Civil Espa-ñol, correspondientes a los 1184 y 1185 de nuestro código, definían como documentos públicos los autorizados por un notario, o empleado público competente, disponiendo que aquellos en que intervenía el notario público se regirían por la legislación notarial. Existe también cierta diferencia que debe tenerse en cuenta entre los documentos públicos de la ley notarial y los del Código Civil y el sentido en que la pa-labra “público” se emplea quizás más frecuentemente. Las palabras “público’ y “privado,” según son aplicadas a los documentos, no indican necesariamente publicidad en contra-posición a secreto. Scaevola, tomo 20, página 208. Sin embargo, no tenemos necesidad de basar nuestra resolución en tal distinción. Cualquier efecto que de otro modo pudiera baber tenido la ley de evidencia, sobre el cual insiste algo la corte inferior, respecto al artículo 32 de la Ley Notarial, que-da enteramente anulado por la excepción contenida en el artí-culo 47, puesto que en el referido artículo 32 “la ley expre-samente prescribe otra cosa.”
Pero el artículo 32 fué indiscutiblemente derogado en unión de los demás preceptos de la Ley Notarial y sus regla-mentos por el artículo 41 de la Ley de 1906. De modo, que por lo menos desde 1906 hasta 1914, podría haberse alegado con cierta razón el derecho a la inspección. Pero de esto no ha de deducirse necesariamente, y no es nuestra intención expresar, que aun durante dicho período los protocolos nota-riales se encontraban abiertamente y sin reserva alguna *148sujetos a la inspección de cualquier ciudadano. Eso, sin embargo, también es ajeno a la cuestión.
En el año 1914 fueron enmendados los artículos 25 y 38 de la Ley de 1906, supra, en la forma siguiente: (La bastardi-lla es nuestra; “authors” intercalado.)
“Art. 25. — Las partes, sus causantes (authors) y cau'sdhabientes en la materia del contrato, y cualquier persona que aparezca intere-sada en el mismo, podrán solicitar y obtener del notario las oportunas copias de las escrituras matrices. Cualquier otra persona podrá tam-bién obtener copia de un documento notarial mediante petición justi-ficada ante una coHe de distrito, que a su razonable discreción podrá librar una orden a ese efecto.
“Al librarse una copia se hará constar por nota extendida al pie o al margen de la escritura original de que aquélla se libre, consig-nándose el nombre de la persona a quien se haya librado y -la fecha. Esa, nota será firmada por el notario.
“Art. 38. — Los jueces de las cortes de distrito visitarán por-lo menos una ver cada año las notarías comprendidas en su distrito, con el fin de examinar los protocolos y ver si en éstos se han cum-plido las formalidades de las leyes y si están llevados con arreglo a la presente ley. Los jueces de las cortes de distrito podrán corregir disciplinariamente, con multa que no excederá de 500 dólares, cual-quier falta que hayan advertido, siempre que ésta no constituya de-lito, en cuyo caso se procederá inmediatamente a la formación de la correspondiente causa. No será permitido la investigación ni examen de ningún protocolo notarial a ningún otro funcionario a menos que fuere debidamente aitiorizado por mandamiento expedido por una. corte de justicia.”
Leyes de 1914, pagina 151.
Se ve con bastante claridad que los únicos cambios que se notan consisten en el nuevo párrafo que ha sido incluido en el artículo 25 y la frase final que se ha adicionado al artículo 38. De un examen cuidadoso de la nueva materia adicionada con el artículo 32 de la Ley del Notariado de España, que fue derogado, llegamos inevitablemente a la conclusión de que la legislatura, o tuvo la intención de subsanar una omisión inadvertida de incluir esta última, entre otros particulares de la lejr anterior, que fué conservada y continuó en vigor en *149una forma más o menos modificada en las leyes a que hemos hecho referencia y en otras leyes, o en todo caso revalidar el principio encarnado en el lenguaje de aquel artículo.' Al menos la enmienda hecha al. artículo 25 no puede ser explicada satisfactoriamente por-ninguna otra teoría. Expressio unius est exclusio alterius. El nuevo párrafo claramente significa un restablecimiento substancial del antiguo artículo, o nada quiere decir. No podía ser otro el objeto.
Debe revocarse la sentencia dictada por la corte de distrito.